            Case 1:20-cv-11074-VEC Document 11
                                            14 Filed 02/10/21
                                                     02/11/21 Page 1 of 1

                                    USDC SDNY

MEMO ENDORSED                       DOCUMENT
                                    ELECTRONICALLY FILED
                                    DOC #:
  February 10, 2021                 DATE FILED:                David B. Sunshine
                                                                        Direct Phone    212-883-4911
                                                                        Direct Fax 866-812-3650
  VIA ECF                                                               dsunshine@cozen.com

                                     $SSOLFDWLRQ*5$17('7KH)HEUXDU\,37&LVDGMRXUQHGWR
  Honorable Valerie Caproni          0DUFKDWSP7KHSDUWLHV MRLQWOHWWHUDQGSURSRVHG&DVH
  United States District Judge       0DQDJHPHQW3ODQDUHGXHQRWODWHUWKDQ0DUFK$EVHQW
  Southern District of New York      H[FHSWLRQDOFLUFXPVWDQFHVWKH&RXUWZLOOQRWJUDQWIXUWKHUDGMRXUQPHQWV
  40 Foley Square, Room 240          RIWKH,37&                  SO ORDERED.
  New York, NY 10007

  Re:    Glo Science, Inc. v. Ran Tao d/b/a “Glowup” et al.
         1:20-cv-11074 (VEC)                                                                      
                                                                                                  

  Dear Judge Caproni:                                              HON. VALERIE CAPRONI
                                                                   UNITED STATES DISTRICT JUDGE
  We represent Plaintiff Glo Science, Inc. (“Glo Science”) in connection with the above-captioned
  proceeding.

  Glo Science respectfully requests an adjournment of the Initial Pretrial Conference (“IPTC”)
  currently scheduled for February 19, 2021 at 12:00 pm. This is the first request for an
  adjournment. Glo Science also respectfully requests an extension of time to file the joint letter
  and Civil Case Management Plan (“CMP”).

  The reason for the requested adjournment is that Glo Science served Defendants with the
  Summons and Complaint on February 8, 2021 making Defendants’ deadline to respond after
  the currently scheduled date for the IPTC. While it recognizes that the Court does not
  necessarily grant adjournments on this basis, Glo Science respectfully submits that it would be
  more efficient to conduct the IPTC and submit the joint letter and CMP after Defendants have
  responded to the Complaint or otherwise appeared in the case.

  Glo Science is available on the following alternative dates: March 11, 2021, March 17, 2021 or
  March 18, 2021. Glo Science respectfully requests that the deadline to submit the joint letter
  and CMP be extended to eight (8) days prior to the new IPTC date.

  Counsel for Plaintiff conferred with Defendants’ California-based counsel, David R. Shein, Esq.
  (who has not appeared in this action), and he informed us that he does not oppose the
  proposed extension.

  Respectfully submitted,

  COZEN O'CONNOR

  /s/ David B. Sunshine (DS 0973)

  BY:    DAVID B. SUNSHINE

   cc:   David R. Shein, Esq. (counsel for Defendants)

                      3 WTC, 175 Greenwich Street 55th Floor New York, NY 10007
                   212.883.4900     888.864.3013     212.986.0604 Fax       cozen.com
